Opinion issued November 7, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00842-CV
                           ———————————
                     IN RE COURTNEY NIXON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On October 3, 2013, relator, Courtney Nixon, filed a petition for writ of

mandamus.* On October 29, 2013, the parties filed an “Agreed Motion to Dismiss

Petition for Writ of Mandamus.” No opinion has issued. Accordingly, we grant

the motion and dismiss relator’s petition for writ of mandamus. Cf. TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.
*
      The underlying case is In the Interest of A.R.S., a Child, cause number 09-FD-
      2160, pending in the County Court at Law No. 2 of Galveston County, Texas, the
      Honorable Lisa Burkhalter presiding.
                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2